                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

L.D. BURNETT,                                                                                Plaintiff,

v.                                                              Civil Action No. 3:16-cv-P717-DJH

DR. HACKMAN et al.,                                                                       Defendants.

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff L.D. Burnett filed the instant pro se complaint under 42 U.S.C. § 1983.

Defendants filed a joint motion for summary judgment, and Plaintiff did not file a response. The

Court entered an Order on January 3, 2019, directing Plaintiff to file a response to the motion

within 21 days. The Court warned Plaintiff that his failure to comply with the Order within the

time allotted would result in dismissal of the action.

       More than 21 days have passed, and Plaintiff has failed to comply with the Court’s Order

or to otherwise take any action in this case. The docket sheet shows that Plaintiff has taken no

action in this case in almost ten months. Upon filing the instant action, Plaintiff assumed the

responsibility to actively litigate his claims. Federal Rule of Civil Procedure 41(b) permits the

Court to dismiss the action “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order.” Although federal courts afford pro se litigants some leniency on matters that

require legal sophistication, such as formal pleading rules, the same policy does not support

leniency from court deadlines and other procedures readily understood by laypersons,

particularly where there is a pattern of delay or failure to pursue a case. See Jourdan v. Jabe,

951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient treatment of pro se litigants has limits. Where,

for example, a pro se litigant fails to comply with an easily understood court-imposed deadline,
there is no basis for treating that party more generously than a represented litigant.” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan, 951 F.2d at 110). Courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962).

        Upon review, the Court finds that Plaintiff’s failure to comply with the Court’s Order and

failure to take any action in this case in almost ten months shows a failure to pursue his case.

Therefore, by separate Order, the Court will dismiss the instant action.

Date:   January 28, 2019




                                                        David J. Hale, Judge
                                                     United States District Court
cc:     Plaintiff, pro se
        Counsel of record
4415.010




                                                 2
